DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/5/2022.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
With regard to arguments on pages 5-6 directed towards the previous 112(a) rejections,
Applicant first argues that the claim language is nearly verbatim to that found in paragraphs [0003]-[0016] of the Summary of the Invention.  However, the Examiner respectfully notes that “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”  Furthermore, “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc)” (MPEP 2163.03(V)).
As previously explained and as further explained below, the use of a one power supply in the manner recited in claim 1 raises an issue of written description because applicant does not reasonably explain how applicant implements the claim as recited. 
Applicant further essentially argues that the Examiner has not provided evidence of lack of proper written description and that a power supply is well known.  The Examiner respectfully notes that there is no requirement that the Examiner provide any evidence that the claims lack written description.  Instead, what is required is a well reasoned explanation as to why the claims lack proper written description, which was previously provided.  To further explain:

    PNG
    media_image1.png
    631
    688
    media_image1.png
    Greyscale

Claim 1 recites that “a power supply for each of said plurality of sources, the power supply being coupled, in use, to said each of supply of power to receive power therefrom” (emphasis added).  As can be seen in the figure above, applicant discloses more than one power supply (28), and that, as best understood, the plurality of sources of power are the generators (see applicant’s paragraph [0025]).  The above claim language can reasonably be interpreted to mean that one power supply (28) is used for all of the plurality of sources (generators 22).  This is further emphasized where applicant then recites “the power supply,” thereby reasonably referencing a single power supply.  However, applicant does not reasonably disclose a single power supply (28) that is capable of being used in the claimed manner, as applicant does not disclose a single power supply (28) that receives power from these plurality of sources of power (22), in the claimed manner.  Applicant then recites the use of the circuitry to couple the power supply to the load, but applicant does not reasonably disclose a single power supply used in this manner.  Applicant has not provided any explanation as to where support is found for the above noted issue or why the original disclosure provides support for this feature.  
As such, the issue here is not whether a power supply is well known, but rather the issue here is that applicant is claiming a configuration that applicant does not reasonably demonstrate support for as applicant does not disclose a single power supply used in the claimed manner.  
Claim 12 recites a similar issue, and therefore stands rejected for similar reasons.
Claims 2, 3, and 4 were also rejected under 112(a) which was previously explained, but applicant has not provided any response to these rejections.  The Examiner has provided a well reasoned explanation as to why these claim features also lack proper written description.
With regard to applicant’s arguments on page 6 directed towards the previous 112(b) rejections, applicant has not provided any specific arguments, and the Examiner respectfully notes that the previous 112(b) rejections are explained below and directs applicant’s attention to these rejections.  For example, in Claim 1, applicant recites “the power supply” on line 3 and “the power supplies” on lines 4-5.  If one power supply was previously recited, then reciting “the power supplies is indefinite because it is unclear which supplies applicant is referring to.  If plural power supplies were previously recited, then reciting “the power supply” is indefinite because it is unclear which power supply this phrase is referencing.  Reciting “the power supply” and “the power supplies” reasonably raises the issue of the number of power supplies previously recited, and it reasonably raises the issue of what supplies the above phrases are referencing.  As such, the Examiner respectfully disagrees with applicant.  
With regard to the arguments on pages 7-9 directed towards the prior art,
Applicant argues Rivera et al. (Rivera) (US 2015/0102671) is directed towards a system for carrying power from a single source to a plurality of loads, the Examiner respectfully disagrees.  Paragraph [0014] of Rivera expressly states that when Rivera discloses a source (14), this means “at least one source.”  Rivera therefore reasonably contemplates a plurality of sources because by stating “at least one source,” Rivera is reasonably contemplating that more than just the one source (14) can be used.  That stated, the source (14) in combination with (36) can be one generator or one source in the context of the claim, the combination of (14) and (236) can be a second source, and so on. 
Applicant argues that the system of the instant application is portable, but the Examiner respectfully notes that the prior art is only required to meet those features recited in the claims, and the claims do not recite or require that the system be portable.  That stated, the prior art reasonably discloses the features of Claim 1, for example, and if Claim 1 was portable, then it is reasonable to conclude that because Rivera discloses the same features, it would also reasonably be portable.  
Applicant then argues that Rivera does not disclose the elements of the claimed invention because Rivera uses AC to DC converters and includes power that comes from a single mains source that can be tens or hundreds of KW.  However, the Examiner respectfully notes that applicant is arguing applicant’s disclosure and not the claims.  Applicant’s claim 1 is not limited to any specific power source such as a 5kW single-phase AC generator, and applicant’s claims do not claim any form of portability.  Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, while Claim 5 does recite a 5kW power supply, this feature only requires that the power supplies are 5kW and does not recite or require any portability.  In paragraph [0031] of applicant’s disclosure, applicant admits that the use of 5kW AC generates are “standard, off-the shelf units which can be purchased or rented throughout the world.”  As such, these types of generators were well known, and in light of the rejection found below, it would have been obvious to use such a generator.  Because the features argued by applicant are not recited in the claims, the prior art is not required to disclose the argued features.  
Applicant then argues that the prior art rejection previously presented cut and pasted the claim features with brief parenthetical citing figures, sections, or features of Rivera, but where no reasoning is provided explaining why the citations from Rivera disclose the claim features.  The Examiner respectfully notes that by providing the figures, specification citations, and reference numbers to indicate how the Examiner is interpreting the claims in light of Rivera, the Examiner has reasonably established how and why the prior art discloses the claim features.  In fact, appending the claims is a clear way to demonstrate how the prior art discloses the claim features by ensuring that all claim limitations are addressed.  There is no requirement that further detail or explanation be presented other than to make the record clear as to how the Examiner is interpreting the claim features in light of the prior art.   If applicant disagrees with a specific interpretation, applicant can present such an argument, but applicant has not presented such argument.  Applicant, for example, was reasonably put on notice that a power supply was previously considered to be element (20) as see in Figure 1 of Rivera.  No further explanation is required.  Similarly, applicant was put on notice that the circuitry of Claim 1 was considered element (12) in Figure 1 of Rivera.  The Examiner has provided a sufficient explanation as to how each feature of the claims are being interpreted by stating what elements within Rivera are considered to match those features recited in the claims, along with where a sufficient explanation can be found regarding those features (for example Figure 1 and Paragraph [0013]).  There is no requirement that the Examiner provide more detail, and how the prior art is being interpreted to disclose the claim features is reasonably clear. As such, the Examiner respectfully disagrees because the claims have been sufficiently and reasonably mapped to the features of Rivera, and to any other applied prior art, to reasonably put applicant on notice as to how the prior art discloses the claim features.  
As such, the Examiner respectfully disagrees with applicant.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “Apparatus for use with a load and a plurality of sources of power, the apparatus comprising: a power supply for each of said plurality of sources, the power supply being coupled, in use, to said each supply of power to receive power therefrom; and circuitry coupling the power supplies to one another and, in use, to the load” on lines 1-4 lacks proper written description.
Applicant’s recitation of the phrase “a power supply for each of said plurality of sources, the power supply being coupled, in use, to said each supply of power to receive power therefrom” raises an issue of written description because applicant is reasonably reciting one power supply that is used for each of the plurality of sources. As best understood, the power supplies are elements (28) in, for example, Figure 1, and applicant does not disclose how a single power supply is used with one or more plurality of sources (e.g. 22 in Figure 1) and where that power supply is itself “for each of said plurality of sources” and is coupled to receive power from each source.  As such, the above phrase lacks proper written description because applicant’s embodiments require the use of more than one power supply.  
As to Claim 2,
The phrase “each power supply is adapted to receive AC power from a generator” on lines 1-2 lacks proper written description.
 Applicant is reciting a generator in this claim but where applicant also distinctly recites “one or more supplies of power” in claim 1.  As best understood, the generator is one of the supplies of power but is being distinctly recited.  Applicant does not originally disclose the a power supply adapted to receive power from a generator and where the power supply also is coupled to the supplies of power as is recited in claim 1. As such, the above phrase lacks proper written description because applicant does not originally disclose how applicant implements the supplies of power and the generator, in the combination, in the claimed manner.
As to Claim 3,
The phrase “each power supply adapted to receive AC power and produce DC power” on lines 1-2 lacks proper written description.
Applicant recites AC power above which is distinctly recited from the supplies of power from claim 1.  As best understood, these features are not distinct and it is the supplies of power that provide the AC power.  Applicant does not originally disclose how applicant implements the supplies of power of claim 1 and distinctly also implements the AC power in the claimed manner, in the combination.  As such, the above phrase lacks proper written description.
As to Claim 4,
The phrase “each power supply is adapted to receive single phase AC” on lines 1-2 lacks proper written description. 
Applicant recites single phase AC above which is distinctly recited from the supplies of power from claim 1.  As best understood, these features are not distinct and it is the supplies of power that provide the single phase AC.  Applicant does not originally disclose how applicant implements the supplies of power of claim 1 and distinctly also implements the single phase AC in the claimed manner, in the combination.  As such, the above phrase lacks proper written description.
As to Claim 7,
The phrase “Apparatus for use with a plurality of sources of power and with a load that includes a transmitter and a wire loop, the apparatus comprising: a power supply for each of said plurality of sources, the power supply being coupled, in use, to said each source to receive power therefrom; and circuitry coupling the power supplies to one another and, in use, to the load” on lines 2-6 lacks proper written description.
Applicant’s recitation of the phrase “a power supply for each of said plurality of sources, the power supply being coupled, in use, to said each source to receive power therefrom” raises an issue of written description because applicant is reasonably reciting one power supply that is used for each of the plurality of sources. As best understood, the power supplies are elements (28) in, for example, Figure 1, and applicant does not disclose how a single power supply is used with one or more plurality of sources (e.g. 22 in Figure 1) and where that power supply is itself “for each of said plurality of sources” and is coupled to receive power from each source.  As such, the above phrase lacks proper written description because applicant’s embodiments require the use of more than one power supply.  
As to Claim 9,
The phrase “the transmitter generates various current waveforms in a wire loop for mineral exploration” on lines 2-3 introduces new matter.  Applicant is now reciting a wire loop in Claim 7, and as best understood, only one wire loop is used with the plurality of sources. This can be see in Figure 1, for example, where only one wire loop (26) is disclosed.  In the combination, and in light of applicant’s amendment to Claim 7, applicant is now reciting two distinct wire loops, but where two loops were not originally disclosed.  As such, this phrase introduces new matter.
As to Claim 12,
The phrase “Apparatus for use with: a transmitter coupled to a wire loop for mineral exploration; and a plurality of single-phase portable AC generators, the apparatus comprising: a power supply for each of said plurality of generators, the power supply being coupled, in use, to said each generator to receive power therefrom; and circuitry coupling the power supplies to one another and, in use, to the transmitter” on lines 1-7 lacks proper written description.
The phrase “a power supply for each of said plurality of generators, the power supply being coupled, in use, to said each generator to receive power therefrom” raises an issue of written description because applicant is reasonably reciting one power supply that is used for each of the generators. As best understood, the power supplies are elements (28) in, for example, Figure 1, and applicant does not disclose how a single power supply is used with one or more generators (e.g. 22 in Figure 1), and where that power supply is itself “for each of said plurality of generators” and is coupled to receive power from each generator.  As such, the above phrase lacks proper written description because applicant’s embodiments require the use of more than one power supply.  
As to Claims 2-6, 8-11, and 13-15,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “Apparatus for use with a load and a plurality of sources of power, the apparatus comprising: a power supply for each of said plurality of sources, the power supply being coupled, in use, to said each supply of power to receive power therefrom; and circuitry coupling the power supplies to one another and, in use, to the load” on lines 1-4 is indefinite.
1) Applicant recites “the power supply being coupled, in use, to said each supply of power to receive power therefrom,” but MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  Applicant is reciting a use of the power supply because it cannot receive power from the supply without the claimed use.  As such, this phrase is indefinite because it is unclear under which statutory category this claim feature should be treated. Note that apparatus claims are directed towards what the apparatus is and what it is configured to do, and not the use thereof.
2) Applicant recites “circuitry coupling the power supplies to one another and, in use, to the load,” but MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  Applicant is reciting a use of the circuitry because it cannot couple  the power supplies to one another and to the load without the claimed use.  As such, this phrase is indefinite because it is unclear under which statutory category this claim feature should be treated. Note that apparatus claims are directed towards what the apparatus is and what it is configured to do, and not the use thereof.
3) The phrase “the power supplies” on line 4 is indefinite. Applicant initially recites “a power supply for each of said one or more supplies,” but this phrase does not reasonably more than one power supply.  One power supply can reasonably be “for each” of the one or more supplies, and as such, the above phrase is indefinite because more than one power supply has not been previously recited.  To the extent that applicant initially intended the phrase “a power supply for each of said one or more supplies” to include multiple power supplies, the Examiner respectfully notes  MPEP 2173.02(I) which states “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  Because it is reasonable to interpret the phrase to mean that only one power supply is included, the above phrase “the power supplies” is indefinite.
4) Applicant recites “said each supply of power” but where a supply of power is not previously recited.  Instead, applicant has changed “one or more supplies of power” to “a plurality of sources of power.”  Applicant no longer recites supplies of power, and it is therefore unclear which supply or supplies of power applicant is referring to with this phrase.  Furthermore, the difference and relationship between the above “each supply of power” and the now recited “plurality of sources of power” is unclear because, in light of applicant’s disclosure, they are referring to the same elements in a distinct manner but where these features are not distinct.  Such a recitation is therefore indefinite.  
As to Claim 2,
The phrase “each power supply is adapted to receive AC power from a generator” on lines 1-2 is indefinite.
1) The above phrase recites “each power supply,” but applicant only requires “a power supply” in claim 1.  As such, the above phrase is indefinite because applicant does not require more than one power supply in the claim, but reciting “each” can reasonably include more than one supply. Because applicant only requires one power supply in claim 1, the Examiner is interpreting that having a power supply that is adapted to receive power in the claimed manner meets the claim requirements.
2) Applicant is reciting a generator in this claim but where applicant also distinctly recites “one or more supplies of power” in claim 1.  As best understood, the generator is one of the supplies of power but is being distinctly recited.  Because these features are not distinct, the above phrase is indefinite as the relationship and difference between the above supplies and the generator is unclear.  For the purpose of compact prosecution, the Examiner is interpreting the generator to be one of the supplies of power. 
As to Claim 3,
The phrase “each power supply is adapted to receive AC power and produce DC power” on lines 1-2 is indefinite.
1) The above phrase recites “each power supply,” but applicant only requires “a power supply” in claim 1.  As such, the above phrase is indefinite because applicant does not require more than one power supply in the claim, but reciting “each” can reasonably include more than one supply. Because applicant only requires one power supply in claim 1, the Examiner is interpreting that having a power supply that is adapted to receive power in the claimed manner meets the claim requirements.
2) Applicant recites AC power above which is distinctly recited from the supplies of power from claim 1.  As best understood, these features are not distinct and it is the supplies of power that provide the AC power.  The difference and relationship between the supplies of power and the AC power is therefore unclear because, as best understood, the supplies of power provide the AC power.
As to Claim 4,
The phrase “each power supply is adapted to receive single phase AC” on lines 1-2 is indefinite. 
1) The above phrase recites “each power supply,” but applicant only requires “a power supply” in claim 1.  As such, the above phrase is indefinite because applicant does not require more than one power supply in the claim, but reciting “each” can reasonably include more than one supply. Because applicant only requires one power supply in claim 1, the Examiner is interpreting that having a power supply that is adapted to receive power in the claimed manner meets the claim requirements.
2) Applicant recites single phase AC above which is distinctly recited from the supplies of power from claim 1.  As best understood, these features are not distinct and it is the supplies of power that provide the single phase AC.  The difference and relationship between the supplies of power and the single phase AC is therefore unclear because, as best understood, the supplies of power provide the single phase AC.
As to Claims 5 and 6,
The phrases “each power supply is about a 5 kW power supply” and “each power supply is rated for 170VDC and 60A DC” on line 1 of each claim is indefinite. The above phrases recite “each power supply,” but applicant only requires “a power supply” in claim 1.  As such, the above phrase is indefinite because applicant does not require more than one power supply in the claim, but reciting “each” can reasonably include more than one supply. Because applicant only requires one power supply in claim 1, the Examiner is interpreting that having a power supply that is adapted to receive power in the claimed manner meets the claim requirements.
As to Claim 7,
The phrase “Apparatus for use with a plurality of sources of power and with a load that includes a transmitter and a wire loop, the apparatus comprising: a power supply for each of said plurality of sources, the power supply being coupled, in use, to said each source to receive power therefrom; and circuitry coupling the power supplies to one another and, in use, to the load” on lines 2-6 is indefinite.
1) Applicant recites “the power supply being coupled, in use, to said each source to receive power therefrom,” but MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  Applicant is reciting a use of the power supply because it cannot receive power from the source without the claimed use.  As such, this phrase is indefinite because it is unclear under which statutory category this claim feature should be treated. Note that apparatus claims are directed towards what the apparatus is and what it is configured to do, and not the use thereof.
2) Applicant recites “circuitry coupling the power supplies to one another and, in use, to the load,” but MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  Applicant is reciting a use of the circuitry because it cannot couple  the power supplies to one another and to the load without the claimed use.  As such, this phrase is indefinite because it is unclear under which statutory category this claim feature should be treated. Note that apparatus claims are directed towards what the apparatus is and what it is configured to do, and not the use thereof.
3) The phrase “the power supplies” on line 4 is indefinite. Applicant initially recites “a power supply for each of said one or more supplies,” but this phrase does not reasonably more than one power supply.  One power supply can reasonably be “for each” of the one or more supplies, and as such, the above phrase is indefinite because more than one power supply has not been previously recited.  To the extent that applicant initially intended the phrase “a power supply for each of said one or more supplies” to include multiple power supplies, the Examiner respectfully notes  MPEP 2173.02(I) which states “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  Because it is reasonable to interpret the phrase to mean that only one power supply is included, the above phrase “the power supplies” is indefinite.
As to Claim 9,
The phrase “the transmitter generates various current waveforms in a wire loop for mineral exploration” on lines 2-3 is indefinite.  Applicant recites the transmitter generates various current waveforms in a wire loop, but MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  Applicant is reciting a use of the transmitter because it cannot generate the various current waveforms in the wire loop without an active use of the transmitter. Applicant’s claim recitation is essentially the same as reciting “generating, with a transmitter, various current waveforms in a wire loop” which is a method step of using the transmitter. As such, this phrase is indefinite because it is unclear under which statutory category this claim feature should be treated. Note that apparatus claims are directed towards what the apparatus is and what it is configured to do, and not the use thereof.
As to Claim 10,
The phrase “the loop is a TDEM loop” on lines 1-2 is indefinite.  Applicant recites a wire loop in Claim 7 as well as another wire loop in Claim 9.  Claim 10 depends from both Claims 7 and 9, and it is therefore unclear which loop the above phrase is referencing.  This phrase is therefore indefinite.
As to Claim 11,
The phrase “a generator is provided for, and defines each, source of power” on line 2 is indefinite.  In the above phrase, it is not clear is applicant is intending to state that each source of power is its own distinct generator, or if one generator includes and is all sources of power.  Applicant expressly states that element (22) in the disclosure is a generator (see paragraph [0025]), and as explained in this paragraph, and as see in Figure 1 for example, plural generators exist.  As such, this phrase is indefinite because it is unclear what applicant means by stating that a generator, that is, one generator, defines each source of power.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that each of the sources of power can be considered to be a generator.
As to Claim 12,
The phrase “Apparatus for use with: a transmitter coupled to a wire loop for mineral exploration; and a plurality of single-phase portable AC generators, the apparatus comprising: a power supply for each of said plurality of generators, the power supply being coupled, in use, to said each generator to receive power therefrom; and circuitry coupling the power supplies to one another and, in use, to the transmitter” on lines 1-7 is indefinite.  
1) Applicant recites an “Apparatus for use” with the transmitter and plurality of single-phase AC generators.  As such, this claim is directed towards the apparatus, and while it is intended to be used with the transmitter and generators, these features are not part of the apparatus. However, applicant’s apparatus is recited to require the transmitter and generators where applicant recites “a power supply for each of said plurality of generators” and where applicant recites “circuitry coupling the power supplies to one another and, in use, to the transmitter.”  It is therefore unclear if the transmitter and generators are required in the claim. For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that the power supply is intended to be used with the generators, but that the generators are not required as they are not part of the apparatus. The Examiner is further interpreting that the power supply is able to couple to each generator as claimed but is not positively required to be coupled in this manner. Similarly, the Examiner is interpreting the claim to mean that the circuitry is able to couple to the transmitter but is not positively required to be coupled in the claimed manner.
2) Applicant recites “the power supply being coupled, in use, to said each generator to receive power therefrom,” but MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  Applicant is reciting a use of the power supply because it cannot receive power from the generator without the claimed use.  As such, this phrase is indefinite because it is unclear under which statutory category this claim feature should be treated. Note that apparatus claims are directed towards what the apparatus is and what it is configured to do, and not the use thereof.
2) Applicant recites “circuitry coupling the power supplies to one another and, in use, to the transmitter,” but MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  Applicant is reciting a use of the circuitry because it cannot couple the power supplies to one another and to the transmitter without the claimed use.  As such, this phrase is indefinite because it is unclear under which statutory category this claim feature should be treated. Note that apparatus claims are directed towards what the apparatus is and what it is configured to do, and not the use thereof.
3) The phrase “the power supplies” on line 7 is indefinite. Applicant initially recites “a power supply for each of said one or more supplies,” but this phrase does not reasonably more than one power supply.  One power supply can reasonably be “for each” of the one or more supplies, and as such, the above phrase is indefinite because more than one power supply has not been previously recited.  This is further emphasized where applicant recites “the power supply” on line 5. To the extent that applicant initially intended the phrase “a power supply for each of said one or more supplies” to include multiple power supplies, the Examiner respectfully notes  MPEP 2173.02(I) which states “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  Because it is reasonable to interpret the phrase to mean that only one power supply is included, the above phrase “the power supplies” is indefinite.
As to Claims 13, 14, and 15,
The phrases “there are three power supplies,” “there are four power supplies,” and “there are five power supplies” on line 1 of each claim is indefinite.  Applicant previously recites “a power supply” on line 5 which reasonably is one power supply.  Applicant therefore does not reasonably recite more than one power supply, and one power supply cannot reasonably include plural power supplies such as a third, fourth, or fifth supply.  Furthermore, applicant is distinctly reciting the above supplies from the initial power supply recitation but where, as best understood, they are not distinct.  As such, the difference and relationship between the above power supplies and the initial power supply recitation is indefinite.
As to Claims 2-6, 8-11, and 13-15,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claims 13, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
As to Claims 13, 14, and 15,
The phrases “there are three power supplies,” “there are four power supplies,” and “there are five power supplies” on line 1 of each claim is recited completely devoid of any connection to any previously claim limitation.  As best understood, each of the above power supplies is intended to be a further limiting feature for the power supply of claim 12.  However, applicant is distinctly reciting each of the power supplies in the above phrase from the power supply of claim 12, and applicant does not link or relate the above supplies to any claim feature.  Because, as best understood, the above supplies are intended to further limit the power supply of claim 12, they must be coupled to the generators.  Claim 7 therefore omits an essential structural cooperative relationships of elements of the generators and the power supplies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivera et al. (Rivera) (US 2015/0102671).
As to Claim 1,
Rivera discloses an apparatus for use with a load and a plurality of sources of power (combination of 14,36), (combination of 14,236), (combination of 14,336), (combination of 14,436), the apparatus comprising: a power supply (20) for each of said plurality of sources (Figure 1), the power supply being coupled, in use, to said each supply of power to receive power therefrom (Figure 1); and circuitry (12) coupling the power supplies to one another and, in use, to the load (16) (Figure 1), (Paragraph [0013]).
As to Claim 2,
Rivera discloses each power supply is adapted to receive AC power from a generator  (14) or (combination of 14,36) or (combination of 14,236) or (combination of 14,336) (Figure 1).
As to Claim 3,
Rivera discloses each power supply is adapted to receive AC power and produce DC power (Paragraph [0013]).
As to Claim 4,
Rivera discloses each power supply is adapted to receive single phase AC (Paragraph [0013]), (Figure 1 / note the oscillator (14) symbol).
As to Claim 12,
Rivera discloses an apparatus for use with: a transmitter coupled to a wire loop for mineral exploration; and a plurality of single-phase portable AC generators, the apparatus comprising: a power supply (20), (22), (24), (26)  for each of said plurality of generators (Figure 1 / note the power supplies can be used with the generators (14)), (Paragraph [0013] / note “at least one” source), the power supply being coupled, in use, to said each generator to receive power therefrom (Figure 1); and circuitry (12) coupling the power supplies to one another and, in use, to the transmitter (load 16) (Figure 1), (Paragraph [0013]).
(Note: the transmitter and generators are not part of the apparatus and are therefore not positively recited.  The above power supply is being interpreted to be intended to be used with plural generators, but where the generators are not required.  Similarly, the circuitry is being interpreted to be configured to be used with a transmitter but where the transmitter is not required.  Because the power supply is capable of use with plural generators, and because the circuitry is capable of being coupled to a transmitter, the prior art meets the claim limitations.)
As to Claim 13,
Rivera discloses there are three power supplies (Figure 1).
As to Claim 14,
Rivera discloses there are four power supplies (Figure 1).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rivera et al. (Rivera) (US 2015/0102671) or, in the alternative, under 35 U.S.C. 103 as obvious over Rivera et al. (Rivera) (US 2015/0102671) in view of Barringer (US 3,950,695).
As to Claims 7, 8, 9, and 10,
Rivera discloses an apparatus for use a plurality of sources of power (combination of 14,36), (combination of 14,236), (combination of 14,336), (combination of 14,436) and with a load that includes a transmitter and a wire loop, the apparatus comprising: a power supply (20) for each of said plurality of sources (Figure 1), the power supply being coupled, in use, to said each supply of power to receive power therefrom (Figure 1); and circuitry (12) coupling the power supplies to one another and, in use, to the load (16) (Figure 1), (Paragraph [0013]), the transmitter is about a 15kW transmitter (Figure 1 / see explanation below), producing about 60A and 500VDC maximum (Figure 1 / see explanation below), the transmitter generates various current waveforms in a wire loop for mineral exploration (Figure 1 / see explanation below), the loop is a TDEM loop (Figure 1 / see explanation below),.
Rivera is stated to disclose the features of the load includes a transmitter and a wire loop, the transmitter is about a 15kW transmitter, producing about 60A and 500VDC maximum, the transmitter generates various current waveforms in a wire loop for mineral exploration, the loop is a TDEM loop, because each of these features are part of the load, and the load is not reasonably positively recited.  While applicant does reference the load from the preamble on the last line of the claim, applicant also states that the circuitry couples the power supplies to one another and, in use, to the load (emphasis added).  As such, the claimed coupling to the load requires the use of the apparatus.  The load is not part of the apparatus, because applicant states in the preamble that the apparatus is “for use” with the load.  In light of this, the load, and all elements that are part of the load including the transmitter and wire loop, are not positively recited or required in the claim because they are not part of the apparatus, and because the features of the load are only required when the circuitry of the apparatus is used to couple to the load.  Rivera would therefore reasonably disclose all of the positively recited structural features of the claim, and the apparatus of Rivera is reasonably capable of being coupled to the claimed load and all features recited for this load.  
That stated, Rivera does not expressly disclose the load includes a transmitter and a wire loop, the transmitter is about a 15kW transmitter, producing about 60A and 500VDC maximum, the transmitter generates various current waveforms in a wire loop for mineral exploration, the loop is a TDEM loop.
Barringer discloses the load includes a transmitter (14) and a wire loop (10), the transmitter is at least a 1kW transmitter (Column 4, Lines 1-4), the transmitter generates various current waveforms in a wire loop for mineral exploration (Column 5, Lines 65-68), (Column 8, Lines 1-13), the loop is a TDEM loop (Figure 1 / note that the loop can be used as a TDEM loop).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rivera to include using a transmitter and wire loop as the load, and to include a transmitter and a wire loop, and to include and optimize the power, voltage, and current of the transmitter to include the transmitter is about a 15kW transmitter, producing about 60A and 500VDC maximum, the transmitter generates various current waveforms in a wire loop for mineral exploration, the loop is a TDEM loop given the above disclosure and teaching of Barringer in order to advantageously be able to provide information about underground formations such as a soil mass exploration (Paragraph [0001] of Kudelia (US 2013/0147488)), and in order to advantageously be able to detect, distinguish, separately identify, and classify mineral deposits and overburden (Column 2, Lines 50-68), (Column 3, Lines 1-3), and in order to advantageously utilize enough electrical power so as to ensure that the load functions as intended and to ensure that any noise in the lines connecting the load to the power supplies is overcome by supply a sufficient level of electrical power.
(Note that power is rated in Watts, and a Watt is defined in terms of current and voltage.  Because Barringer demonstrates that 1 or more kilowatts of power can be used, it reasonably demonstrates that wattage, and therefore the current and voltage that define the wattage, are art recognized variables.  As such, it would have been obvious to a person of ordinary skill in the art to optimize the wattage and the variables of current and voltage that define the wattage, to include the above values for the reasons stated above.
Also, note that when reciting a TDEM loop, applicant is not reciting any form of TDEM operation and is instead only reciting a loop that is intended to be employed in a TDEM operation.  The loop of Barringer could be used in this manner, and the Examiner further notes that MPEP 2114 explains that “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” Here, Barringer discloses a loop, and therefore reasonably discloses the claim feature.)
As to Claim 11,
Rivera discloses a generator is provided for, and defines each, source of power (Figure 1 / note that each combination of elements for each source of power above can reasonably be considered a generator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (Rivera) (US 2015/0102671) in view of Applicant’s Admitted Prior Art (AAPA).
As to Claims 5 and 6,
Rivera does not disclose each power supply is about a 5 kW power supply, each power supply is rated for 170VDC and 60A DC.
AAPA discloses that each power supply is about a 5 kW power supply, each power supply is rated for 170VDC and 60A DC and that these types of power supplies are standard off-the shelf units which can be purchased or rented throughout the world (Paragraph [0031]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rivera to include each power supply is about a 5 kW power supply, each power supply is rated for 170VDC and 60A DC given the above disclosure and teaching of AAPA in order to advantageously utilize a standard off-the shield power supply that is easily obtainable regardless of location (Paragraph [0031]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (Rivera) (US 2015/0102671).
As to Claim 15,
Rivera discloses the use of a plurality of power supplies (20)-(26) (Figure 1).
Rivera does not specifically disclose that there are five power supplies.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rivera to duplicate the number of power supplies to therefore include five power supplies given the above disclosure and teaching of Rivera in order to advantageously provide backup power supplies in case a power supply fails.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858